Title: To Benjamin Franklin from Pierre-Augustin Caron de Beaumarchais, 8 December 1779
From: Beaumarchais, Pierre-Augustin Caron de
To: Franklin, Benjamin


Paris ce 8 Xbre. 1779
Ayant entendu dire, Monsieur, que vous preniez un hotel à Paris et par conséquent un Suisse; Le nommé Abbeg m’a demandé une Lettre pour Se presenter à vous, et vous offrir Ses Services, dans Le cas où ce bruit Serait fondé. Il m’a été recommandé par Mr Le Noir, et est parent de son propre Suisse dont il est très content; cela Serait d’un bon augure pour celui-ci qu’on dit réellement être un très éxcellent Sujet. Je Joins donc mes Sollicitations à celles de ce Magistrat, pour vous prier de donner la préférence à cet homme, et je vous en aurai en mon particulier une Sensible obligation.
J’ai L’honneur d’être avec un respectueux attachement Monsieur Votre très humble et très obeisst Serviteur
Caron DE Beaumarchais
Mr Franklin
 Notation: Beaumarchais Caron De 8. Dec. 1779.